The Chancellor
considered that the complainant had power in law under the will and the letters of administration to convey to the defendant a valid legal title to all the estates and interest of the testator to and in the premises and a decree was entered for the payment of the balance of the purchase money by the defendant and for a conveyance by the complainant, and also that the defendant should pay the costs.
Note. See Rev. Code Ch. 90, Sec. 17, also Chandler, et al. vs. Delaplaine, et al., post.